Appellant urges that the evidence is not adequate to show him in possession of equipment sufficient for the manufacture of intoxicating liquor. It is his contention that the officers found but scattered parts of a still and that same were not sufficient for the purpose mentioned. The facts have been re-examined. The officers saw smoke coming out of a storm house. Quilts were over the door. The officers went in and found two 50 gallon barrels of mash. We quote from the testimony of one who said: "The still was in the storm house * * * I thought it was a complete still we found." He said the mash was in the same cellar the still was. They found also sugar, water, etc. *Page 543 
Mr. Woods, another State witness, testified: "I saw the mash, and I saw that still there, and I saw some fire and smoke. We brought the still to Eastland." This witness on cross-examination testified further: "I can take that and make whisky with it." Witness detailed the process by which whisky could be made. We think this sufficiently demonstrates the incorrectness of appellant's contention. The evidence was sufficient.
The motion for rehearing will be overruled.
Overruled.